Citation Nr: 0712335	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a skin disability, 
including actinic keratosis of the face and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In this case, the RO reopened the claim.  However, the Board 
is under a legal duty in these situations to first determine 
if there is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied service 
connection for a skin disorder.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  Since the RO's November 1997 decision, evidence has been 
received which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. A skin disability was not manifest during service, skin 
cancer was not manifest within one year of separation, and 
skin cancer and actinic keratosis are not attributable to 
service.




CONCLUSIONS OF LAW

1.  The RO's November 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's November 1997 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2006).

3.  A skin disability was not incurred in or aggravated by 
service and skin cancer may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2001 fully satisfied the duty to 
notify provisions, which was followed by the December 2003 
statement of the case which provided further notification.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in May 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


II.  Background and Evidence

The veteran's service medical records were negative for any 
type of skin condition or complaint.  The October 1945 
separation examination noted "Normal" skin.  Post-service 
separation in October 1945, the veteran was hospitalized by 
VA in June 1946 and was afforded a VA examination in March 
1947.  He was not diagnosed with a skin disorder at either 
time.  

VA outpatient records dated from March 1969 to May 1971 
diagnose actinic keratosis.  

In an August 1971 rating decision, service connection was 
denied for actinic keratosis of the face and hands on the 
basis that there was no etiological nexus to service.  The 
veteran did not appeal that decision.  

In an October 1997 correspondence, the veteran sought to 
reopen the claim for service connection.  In conjunction with 
his claim, he submitted a January 1989 statement from S. N. 
S., M.D., from the University of Wisconsin Hospital, which 
indicated that the veteran has had numerous skin cancers of 
the face.  The letter stated, "Skin cancer is known to be 
caused in many cases by exposure to the sun.  The lag period 
is usually 20-30 years after exposure.  [The veteran] states 
that he had quite a lot of sun exposure in the early 1940's 
in the south Pacific.  This previous over exposure may have 
led to the development of skin cancers on his face."

In a November 1997 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a skin disability to include 
skin cancer.  The RO stated that "The most recently 
submitted statement, while considered to be new evidence in 
that it has not been preciously considered, is not considered 
to be new and material as there is no medical evidence to 
show that the veteran's skin cancer is related to his period 
of active military service or that it manifested itself to a 
compensable degree (10%) within one year of service 
discharge.  Accordingly, the veteran's claim has not been 
successfully reopened."  Thus, it was determined that the 
additional evidence submitted did not establish that the 
veteran's current skin disability was related to service, or 
that his skin cancer was manifest within one year thereof.  
The veteran did not appeal that decision.  

In a letter dated in June 2001, the current application from 
the veteran to reopen the claim of service connection for a 
skin disorder was received.  His claim was accompanied by lay 
evidence authored by himself, a friend, and his wife.  

The veteran's friend, who served with the veteran, stated in 
a May 2001 letter that the area where they served was over 
100 degrees in temperature and the veteran was exposed to sun 
with no sun protection.  He further stated that, "We have 
both been treating skin cancers for many years."  He goes on 
to note that, "Neither [the veteran] or I have complexions 
suitable for the tropics, especially under the conditions we 
experienced during the war.  My face was always burned and 
peeling."  

The veteran's wife stated in a May 2001 letter, "All 
attending doctors agree that Russell's time spent in the 
South Pacific building airstrips with live coral and other 
work that caused him to sunburn day after day, contributed to 
his problems with skin cancer."  She indicated that 
following service, the veteran returned with a spot on his 
chest which he was told was skin cancer.  However, the 
physician who treated him has since died.  

In addition, private medical records from the Ripon Medical 
Center included a December 2000 history of the veteran's past 
medical problems taken by a therapist.  It was noted that he 
had a history of skin cancer.  

In a January 2002 rating decision, the RO denied the 
veteran's claim to reopen, stating that, "The evidence 
presented here offers no new basis for finding that a skin 
condition, including actinic keratosis or skin cancer 
originated on active duty.  In the absence of a well 
supported medical opinion that [the veteran's] sun exposure 
during World War II was a significant factor in his 
development of actinic keratosis and later skin cancer, the 
evidence is not sufficiently material to reopen the 
preciously denied claim for this condition."

In October 2002, the veteran filed a notice of disagreement, 
stating, "I believe the letters from my wife and [friend] 
offer independent verification of my exposure [sic] to sun 
and severe sunburn and my initial treatment for skin cancer.  
He stated, "The condition has been chronic and active since 
November 1945.  I had the spot on my chest at the time of 
discharge, however, it was not noted on my discharge 
physical.  I believe that the discharge physical was 
inadequate and I was not given proper care of advice at that 
time advising me of my rights or advising me to get 
additional medical care."

In May 2003, the veteran obtained a letter from a private 
physician under the employ of the Affinity Medical Group.  In 
that letter, the physician states, "He had excessive sun 
exposure during the 4 years he was in the service in the 
tropics and has not had more than the normal amount of sun 
exposure here at home since then."

Later that month, the veteran was afforded a VA examination.  
The examiner noted a review of the veteran's claims file.  It 
was noted that the veteran worked as a farmer prior to 
service, and subsequently worked as an electrical lineman and 
a painter, and he also worked at a golf course.  According to 
the examiner, the veteran had an ectropion of the left eye 
lid, multiple scars on the ears, forearm, back, and face, 
actinic keratosis on both forearms and ears, and seborrheic 
keratosis on his back.  Though a history of "chronic, 
recurrent skin cancers" was noted, the examiner opined that:

These are related to a lifetime of sun 
exposure.  He certainly had sun exposure 
while in the military, but it would be 
impossible to attribute his skin cancers 
primarily to that sun exposure.  He 
worked outdoors prior to the military and 
after the military.  His skin cancers are 
not as likely as not due to his sun 
exposure in the military. 

A statement of the case was issued in December 2003.  The RO 
noted that:

The evidence presented here offers no new 
basis for finding that a skin condition, 
including actinic keratosis or skin 
cancer, originated on active duty.  In 
the absence of a well supported medical 
opinion that [the veteran's] sun exposure 
during World War II was a direct cause of 
his development of actinic keratosis and 
later skin cancer, the evidence is not 
sufficient to establish service 
connection.  The opinion rendered by the 
VA examiner is given the greatest weight 
since it was rendered following a 
complete review of the veteran's claims 
file and all evidence contained therein 
including more accurate history of sun 
exposure.  Although new and material 
evidence is considered to have been 
received, service connection is denied.   




III.  New and Material Evidence

A.  Law and Regulations

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  



B.  Discussion and Analysis

The Board finds that the new and material evidence has been 
received.  The veteran has submitted lay evidence of sun 
exposure during service.  In addition, the May 2003 
correspondence from the Affinity Medical Group includes 
competent evidence that cures the prior evidentiary defect 
when presumed to be accurate.  Specifically, the RO denied 
the veteran's claim in November 1997, partly because the 
record was silent for any evidence of a causal nexus between 
the veteran's current condition and an injury incurred while 
in service.  This evidence addresses inservice sun exposure 
and implies a relationship.  Further, the May 2003 VA 
examination also addresses the question of a nexus between 
the veteran's service and the claimed skin disorder.  In 
Hodge, supra, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  At the time 
of the prior final decision, there was no competent medical 
evidence of a nexus between service and his skin disorder.  
Thus, this additional evidence is neither cumulative nor 
redundant.

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Accordingly, the Board finds that evidence submitted since 
the RO's November 1997 decision, is evidence which has not 
been previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.




IV.  Service Connection

A.  Law and Regulations

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a malignant tumor will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

B.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

C.  Discussion and Analysis 

As noted, the veteran's service medical records were negative 
for any type of skin condition or complaint.  The October 
1945 separation examination reflected normal skin.  

The veteran has post-service diagnosis of numerous skin 
cancers of the face and hands.  According to the veteran, his 
first cancerous spot was removed from his chest in 1945 at 
the Jackson Clinic in Madison, Wisconsin, however these 
records are no longer available.  However, the veteran 
underwent VA evaluations in 1946 and 1947, and skin problems 
were not documented.  The earliest confirmed diagnosis of 
actinic keratosis occurred in the late 1960's.  

According to the January 1989 letter from S. N. S., M.D., 
from the University of Wisconsin Hospital, the veteran had a 
self-reported history of sun exposure during service which 
may have led to the development of skin cancers on his face.  
The May 2003 letter from a physician from the Affinity 
Medical Group likewise noted the excessive inservice sun 
exposure and normal post-service sun exposure.  This letter 
did not specifically opine that skin cancer was related to 
the inservice sun exposure.  

The lay evidence supports inservice sun exposure.  However, 
the private medical evidence, as noted, only presented 
possibilities regarding the etiology of post-service skin 
disability.  Thus, it is equivocal and speculative.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

An award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
are insufficient.  See 38 C.F.R. § 3.102 (2006); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

Accordingly, the veteran was provided a VA examination in 
order to obtain a medical opinion.  The claims file was 
reviewed.  The veteran's history of inservice sun exposure 
was noted and considered.  However, the examiner opined that 
it was impossible to attribute post-service diagnoses that 
sun exposure.  The veteran's post-service history of working 
outdoors both during and after military service was 
referenced.  Thus, the examiner concluded that the veteran's 
skin cancers are not as likely as not due to his sun exposure 
in the military.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, 
while he can report inservice sun exposure and the other lay 
persons can also report inservice sun exposure and observed 
adverse skin reactions, none of them can provide a competent 
opinion regarding diagnosis and causation.  

Conversely, the VA examination report and opinion were based 
on a thorough review of the veteran's medical history to 
include inservice and post-service sun exposure; the 
veteran's inservice and post-service medical records; and an 
examination of the veteran.  Unlike the May 2003 private 
medical report which did not address the veteran's post-
service history of working outdoors, this examiner discussed 
the post-service sun exposure more completely.  Accordingly, 
the Board affords this thorough and non-speculative medical 
opinion the most probative value.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

In sum, although the veteran and the other lay persons 
maintain that his current skin disabilities were incurred 
during service, the most probative and competent medical 
evidence of record does not support this contention.  The lay 
assertions are not competent regarding causation and the 
private medical evidence is speculative regarding a 
relationship between his current diagnosis and his active 
service.  In addition, the private medical evidence did not 
adequately address post-service sun exposure due to the 
veteran's history of being employed as an electrical lineman, 
a painter, and at a golf course, which involved outdoor 
duties.  Further, there is no competent evidence that skin 
cancer was manifest within one year of service separation.  
As noted, the post-service medical evidence dated in 1946 was 
negative.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a skin disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


